          Case 1:20-cv-06283-NRB Document 15 Filed 02/18/21 Page 1 of 3



 BRIAN MIDDLEBROOK
 PARTNER
 BMIDDLEBROOK@GRSM.COM

 CHRISTOPHER C. SONG
 ASSOCIATE
 CSONG@GRSM.COM                                                                ATTORNEYS AT LAW
                                                                        1 BATTERY PARK PLAZA, 28TH FLOOR
                                                                              NEW YORK, NY 10004
                                                                                WWW .GRSM.COM
                                       February 18, 2021

VIA ECF:
Honorable Naomi Reice Buchwald
United States District Court, Southern District of New York
500 Pearl Street, Courtroom 21A
New York, New York 10007

        Re:     SW Public Relations LLC v. Urgentrn LLC
                Case No. 1:20-cv-06283-NRB
                Letter Requesting Pre-Motion Conference

Dear Judge Buchwald,

        We represent Defendant Urgentrn LLC in the above-referenced matter. Pursuant to your
Honor’s rules, please accept this letter as our request for a conference, during which Defendant
wishes to fully brief the Court in support of its request for leave to file a pre-Answer motion to
dismiss. Defendant respectfully submits that this matter must be dismissed due to (1) improper
venue, as the parties contractually agreed that disputes between them would be brought before
New York State Court, not Federal Court; (2) improper service of process on Defendant; and (3)
failure of Plaintiff to properly plead its four causes of action.

           PERTINENT ALLEGATIONS AND PROCEDURAL BACKGROUND

        Plaintiff filed the Summons and Complaint with this honorable Court on August 10, 2020.
With the consent of all parties and pursuant to your Honor’s Orders, the deadline to respond to
Plaintiff’s Complaint was extended to February 19, 2021.

        In the Complaint, Plaintiff set forth causes of action for breach of contract, unjust
enrichment, quantum meruit, and account stated. Plaintiff alleges that on or about April 1, 2020,
Plaintiff, a limited liability company organized under and with a principal place of business in
New York, entered into an agreement with Defendant, a limited liability company organized under
and with a principal place of business in Puerto Rico, for Plaintiff to provide public relations
services for Defendant in exchange for financial compensation. It is alleged that on June 8, 2020,
Defendant defaulted by failing to remit payment pursuant to the terms of the Agreement.

        This lawsuit must be dismissed due to the following procedural and substantive grounds.
         Case 1:20-cv-06283-NRB Document 15 Filed 02/18/21 Page 2 of 3


SW Public Relations LLC v. Urgentrn LLC
February 18, 2021
Page 2

                                      IMPROPER VENUE

         This lawsuit must be dismissed as Plaintiff has contractually agreed to waive its right to
file a lawsuit with this Court concerning the claims in this action. On or about April 1, 2020, the
parties entered into a contract, agreeing to the following:

       This agreement shall be governed by the laws of the State of New York. In the
       event that any dispute should arise under this agreement, the parties agree to waive
       all jurisdictional and venue objections and to have all such disputes submitted to
       and heard before the Court of the State of New York. [Emphasis Added].

       The term “Court of the State of New York” has consistently been held to mean a Court
under the jurisdiction of New York State, and not Federal Courts situated in New York. 2138747
Ontario, Inc. v. Samsung C & T Corp., 31 N.Y.3d 372, 103 N.E.3d 774 (2018), Barr v. Crosson,
95 N.Y.2d 164, 733 N.E.2d 217 (2000), Higgins v. Rosenblatt, 77 N.Y.2d 823, 567 N.E.2d 976
(1991). The parties in this matter have clearly agreed to litigate all disputes between them before
the Courts of New York State, and have thus waived their rights to raise any such disputes before
the Courts of the United States. Due to this waiver, this lawsuit must be dismissed.

                                    IMPROPER SERVICE

        This action must also be dismissed as Plaintiff has failed to comply with FRCP Rule 4,
regarding the service of process. Pursuant to FRCP Rule 4 (which incorporates applicable state
law pursuant to Rule 4(e)(1)), a limited liability company may be served by a person over 18 years
old delivering a copy of the summons and complaint to its officer, managing or general agent,
agent authorized by appointment or law to receive service, member, or manager. Plaintiff filed a
Proof of Service with this Court, in which the process server swore “I served the summons on
(name of individual) Bernice Admasso, who is designated by law to accept service of process on
behalf of (name of organization) Urgent RN LLC at Marcum LLP on (date) 8-24-20 11 AM”.

        However, nowhere within that Proof of Service or any other documents filed with this
Court are there any indications of how Ms. Admasso was designated by law to accept service for
Defendant. We have been advised Mr. Brent Skoda, principal of the Defendant, that Ms. Admasso
is a receptionist of the Mayfield Village, Ohio office of Marcum LLP, an accounting firm where
his father is employed. Ms. Admasso is not a member, manager, agent, officer, or employee of
Defendant. She is not an agent authorized by appointment or law to receive service of process for
Defendant. In summary, Ms. Admasso was not in any way authorized to accept service for
Defendant and thus providing her a copy of the Summons did not effectuate service of process.

       Moreover, the Proof of Service indicates that the Summons only was served on Ms.
Admasso, without any accompanying Complaint. There is also no indication that the process server
was over 18 years old. Plaintiff failed to satisfy the requirements of FRCP Rule 4 regarding service
of process, and thus its action must be dismissed.
          Case 1:20-cv-06283-NRB Document 15 Filed 02/18/21 Page 3 of 3


SW Public Relations LLC v. Urgentrn LLC
February 18, 2021
Page 3

                 FAILURE TO PROPERLY PLEAD CAUSES OF ACTION

       In addition, all of the Plaintiff’s four causes of action are improperly pled, and thus must
be dismissed altogether.

       Breach of Contract: In support of this cause of action, Plaintiff conclusorily alleges that it
“substantially performed”, but that Defendant defaulted on payment. This allegation of substantial
performance is nothing but a conclusory allegation, which may not be used to a breach of contract
cause of action. Fowler v. American Lawyer Media, 306 A.D.2d 113, 761 N.Y.S.2d 176 (1st Dep’t.
2003). Accordingly, this cause of action must be dismissed.

        Unjust Enrichment, Quantum Meruit: Causes of action in unjust enrichment and quantum
meruit must be dismissed if an express agreement concerning the claims at issue exists. Clark-
Fitzpatrick, Inc. v. Long Is. R.R. Co., 70 N.Y.S.2d 382, 388, 516 N.E.2d 190 (1987), Cox v. NAP
Const. Co., Inc., 10 N.Y.3d 592, 607, 891 N.E.2d 238, 246 (2008). As there is no dispute in this
action that such an express agreement exists, these causes of actions must be dismissed.

        Account Stated: This action accrues when one party sent an invoice to another for a sum
certain and the recipient of the invoice failed to object to it within a reasonable time period.
Musical Electronics, Ltd., v. U.S. Electronics, Inc., 74 A.D.3d 691, 804 N.Y.S.2d 389 (1st Dep’t.
2010). While there are obviously issues related to the accuracy of that allegation, Plaintiff has also
failed to allege the amount delineated within any invoice sent to Defendant or how much time
elapsed after the invoice was received by Defendant. As Plaintiff has not alleged the necessary
elements of this cause of action, it must be dismissed.

       Lastly, in all four causes of action, Plaintiff seeks accelerated damages. Such damages are
impermissible under New York law, and for this reason as well these causes of action must be
denied. 172 Van Duzer Realty Corp. v. Globe Alumni Student Assistance Ass'n., Inc., 24 N.Y.3d
528, 25 N.E.3d 952 (2014).
                                          CONCLUSION

       For all the above reasons, this action must be dismissed. Our legal discussion above has
been abbreviated to comply with the three page limit for pre-motion letters set forth in your
Honor’s rules. We are ready to further discuss the above arguments at the pre-motion conference
or any other time convenient for the Court. We thank the Court for its consideration.

                                               Respectfully Submitted,

                                               GORDON REES SCULLY MANSUKHANI, LLP

                                               /s/ Brian Middlebrook

                                               Brian E. Middlebrook, Esq.
                                               Christopher C. Song, Esq.
CC:    All parties via ECF
